The Surrogate.
I have been referred tono reported case, which decides how far orders and decrees of a Surrogate’s court are binding upon the representatives of one who, having been a party to the proceedings, has died during their pendency, in cases where such representatives have not themselves subsequently been made parties.
But it seems eminently proper, even if it is not essential, that one who is the acknowledged representative of a party deceased, and who asks as such to intervene, should be allowed so to do. That course is sanctioned by Lafferty v. Lafferty (5 Redf., 326); Van Alen v. Hewins (5 Hun, 44); and cases cited.
Application granted.